Citation Nr: 1641315	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis, left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, right knee.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 to January 1976 and from September 1983 to November 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2015, the Board issued a decision, which, in part, denied entitlement to a rating in excess of 10 percent for arthritis, left knee; and entitlement to a rating in excess of 10 percent for degenerative arthritis, right knee.  The Veteran appealed that decision to the United States Court of Veterans Claims (Court).  In May 2016, the Court issued an Order granting a Joint motion for Partial Remand (JMR) put forth by the Veteran's representative and attorneys from VA's Office of the General Counsel.  In the JMR, the parties agreed that the Board's decision as to the claims for increased ratings for the Veteran's service-connected left knee arthritis and service-connected right knee arthritis should be vacated and remanded for actions consistent with the JMR.

The October 2015 Board decision also denied the Veteran's claims for entitlement to increased ratings for service-connected lumbosacral spine degenerative disc disease and stenosis, left knee medial collateral ligament tear, and bilateral hearing loss; and upheld a reduction in rating from 10 percent to noncompensable for left knee medial collateral ligament tear.  The parties to the May 2016 JMR agreed that those portions of the October 2015 Board decision should not be disturbed.  Therefore, those issues are not before the Board at this time.

The October 2015 Board decision remanded the issues of entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy; entitlement to an increased rating for left lower extremity, rated as 10 percent disabling prior to August 6, 2012, and 20 percent disabling therefrom; and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  The record reflects that the Agency of Original Jurisdiction (AOJ) has taken some actions in relation to the remanded issues, but has not yet completed the actions directed in the Remand portion of the October 2015 Board decision, to include readjudication of the remanded issues, and has not recertified the issues to the Board.  Therefore, those issues are not before the Board at this time.

The Board is cognizant that a claim for entitlement to a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the October 2015 decision, the Board acknowledged that a claim for entitlement to a TDIU had been raised as part and parcel to the increased ratings claims on appeal, to include the claims for increased ratings for the service-connected left knee arthritis and right knee arthritis, pursuant to Rice.  As noted above, the Board remanded the issue of entitlement to a TDIU in October 2015 for further development.  That action represents the permissible bifurcation of related increased ratings claims and a TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim); Locklear v. Shinseki, 24 Vet. App. 311 (2011) (acknowledging Rice, and holding that it is permissive for VA to address a claim for a TDIU independently of other claims, including increased rating and service connection claims).  Accordingly, the bifurcated claim for entitlement to a TDIU is currently before the AOJ, as remanded by the Board in October 2015, and is not before the Board at this time.

In a September 2016 statement, the Veteran's representative waived initial consideration by the AOJ of any additional evidence received since the supplemental statement of the case.  Accordingly, the Board may proceed with appellate consideration and accepts any such additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matters on appeal before the Board must be remanded for further development before a decision may be made on the merits.

In the May 2016 JMR, the parties noted that, in appropriate cases, VA's duty to assist a claimant includes providing a comprehensive and detailed examination or opinion that is adequate for rating purposes.  See 38 C.F.R. § 3.159(c)(4) (requiring VA to provide an examination or medical opinion "if VA determines it is necessary to decide the claim"); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided."); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that "the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination").  An opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl, 21 Vet. App. at 123 (an adequate medical examination must provide a rationale and explanation for its conclusions).  The parties agreed that an August 2012 VA examination as to the Veteran's bilateral knees was inadequate for decision-making purposes and that the issues of entitlement to an increased rating for left knee arthritis and entitlement to an increased rating for right knee arthritis should be remanded so that the Veteran could be provided with an adequate VA examination.

Specifically, the parties agreed that the August 2012 VA examination report is inadequate for decision-making purposes for two reasons.  First, the August 2012 VA examiner conducted a physical examination and recorded the ranges of motion for both knees; however, the examiner did not indicate at what point the Veteran demonstrated objective evidence of painful motion for left knee flexion.  The Disability Benefits Questionnaire that the examiner used to record her findings includes an option for noting "[n]o objective evidence of painful motion," which the examiner checked on other occasions during the same examination.  Thus, the examination report did not make clear whether the Veteran demonstrated objective evidence of painful motion for left knee flexion and, if so, at what point he demonstrated such objective evidence.  Second, the examiner noted that the Veteran experienced flare-ups of pain that impacted the function of his knees.  However, the examiner did not provide degrees of range-of-motion loss during flare-ups or explain why the measurements could not be given, as is required under Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board further observes that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the August 2012 VA examination report does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may adequately be assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a new VA knee examination that adequately reports the extent to which the Veteran demonstrates objective evidence of pain on motion; that adequately addresses the Veteran's additional functional loss during flare-ups in knee symptoms; and that complies with Correia by including all necessary information in view of 38 C.F.R. § 4.59.

The Board notes that, in the May 2016 JMR, the parties agreed that the Board erred in its statement of reasons or bases by not providing adequate explanation as to why referral for consideration of awarding higher ratings on an extra-schedular basis was not warranted.  Specifically, in the October 2015 decision, the Board acknowledged the Veteran's reports of experiencing sleep disturbance due to his service-connected left knee arthritis and right knee arthritis.  However, in its discussion of whether referral for extra-schedular consideration was warranted, the Board did not discuss whether the reported sleep disturbance associated was reasonably contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Because the increased ratings issues on appeal are remanded herein, the Board will not discuss whether referral for extra-schedular consideration is warranted at this time.  However, the Board will direct the AOJ to consider whether a separate rating for sleep disturbances associated with the service-connected disabilities is warranted and/or whether referral for extra-schedular consideration based on the sleep disturbances associated with the service-connected disabilities is warranted.

Finally, in correspondence dated in September 2016, the Veteran's representative asserts, "the Veteran has been treating his conditions at the Amarillo VA Health Care System from 1992 to present."  Treatment records from the Amarillo VA Health Care System currently associated with the record date only through June 17, 2010.  VA treatment records, even if not associated with the record, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should also obtain all outstanding, relevant VA treatment records, to include from the Amarillo VA Health Care System from June 18, 2010, through the present, and associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Amarillo VA Health Care System from June 18, 2010, through the present, and associate them with the record.

2.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected left knee arthritis and right knee arthritis.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those service-connected disabilities.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2015), the examination should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the bilateral knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ), or a more recent revision of that DBQ, if possible.

In recording the ranges of motion for the Veteran's bilateral knees, the examiner should note whether the Veteran demonstrates objective evidence of pain on motion and, if so, at what degree of motion he demonstrates such objective evidence.  The examiner should also note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected left knee arthritis and right knee arthritis.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b)  The examiner should also express an opinion concerning whether there would be additional functional loss on repeated use or during flare-ups.  The examiner should assess the additional functional loss on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  For example, the examiner should state that such is not feasible to determine due to a lack of information or due to the limits of medical knowledge.  If the determination cannot be made due to a lack of information, the examiner should state what information would allow for such a determination.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether higher ratings may be granted.  The AOJ should specifically consider whether a separate rating for sleep disturbances associated with the service-connected disabilities is warranted and/or whether referral for extra-schedular consideration based on the sleep disturbances associated with the service-connected disabilities is warranted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




